                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 DIANNA BRIGGS,                                  )     CASE NOS.: 1:16CR176
                                                 )                1:17CV1874
                Petitioner,                      )
                                                 )     JUDGE JOHN R. ADAMS
        v.                                       )
                                                 )     MEMORANDUM OF OPINION AND
 UNITED STATES OF AMERICA,                       )     ORDER
                                                 )     (Resolves Docs. 70, 95, and 96 for
                Respondent.                      )     1:16CR176)


   This matter is before the Court on Petitioner Dianna Briggs’ Motion Under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence. (Pet’r’s Mot. to Vacate, ECF No. 70.) In addition to her

original motion, Petitioner filed three supplemental memoranda in support of her Motion to

Vacate. (Pet’r’s Suppl. Mem., ECF No. 88; Pet’r’s Second Suppl. Mem., ECF No. 89; Pet’r’s Third

Suppl. Mem., ECF No. 92.)

   Respondent filed a Response in Opposition to Petitioner’s Motion to Vacate, to which

Petitioner filed a Reply. (Resp’t’s Resp. in Opp’n to Pet’r’s Mot. to Vacate, ECF No. 91; Pet’r’s

Reply, ECF No. 93.) Subsequent to her Reply, Petitioner filed an Urgent Motion for Leave to

Supplement her original Motion to Vacate and a Motion for Ruling. (Pet’r’s Urgent Mot. for Leave

to Suppl., ECF No. 95; Pet’r’s Mot. for Ruling, ECF No. 96.)

   In addition to the motion practice surrounding Petitioner’s Motion to Vacate, Petitioner also

filed a Motion to Grant Jail Credit, to which Respondent responded. (Pet’r’s Mot. to Grant Jail

Credit, ECF No. 74; Resp’t’s Resp. in Opp’n to Pet’r’s Mot. to Grant Jail Credit, ECF No. 80.)

This Court denied Petitioner’s Motion to Grant Jail Credit. (Order Den. Pet’r’s Mot. to Grant Jail

Credit, ECF No. 86.)



                                           Page 1 of 27
        For the following reasons, this Court DENIES Petitioner’s Motion to Vacate, and DENIES

  Petitioner’s Urgent Motion for Leave to Supplement her original Motion to Vacate. Also, in

  addressing Petitioner’s continued discontent regarding jail credit, this Court reiterates its DENIAL

  of Petitioner’s Motion to Grant Jail Credit. This Order renders Petitioner’s Motion for Ruling

  MOOT.

I.      FACTUAL BACKGROUND

        On May 25, 2016, a federal Grand Jury indicted Petitioner for Conspiracy to Commit Mail

 Fraud, Wire Fraud, and Bank Fraud in violation of 18 U.S.C. § 1349 and Aggravated Identity Theft

  in violation of 18 U.S.C. § 1028A(a)(1). (Indictment 5-21, ECF No. 1.) Petitioner was arrested

 December 20, 2016 in the District of Hawaii and was released on bond December 23, 2016. (See

 generally Rule 5(c)(3) Docs., ECF No. 20 and associated docket text.)

        On January 10, 2017, Petitioner appeared before this Court for arraignment and remained

 released on bond pending a detention hearing. (Min.1/10/2017.) Petitioner’s first detention

 hearing, held January 12, 2017, was ultimately continued until January 23, 2017. (Min. 1/13/2017.

 See also Tr. of 1/12/2017 Detention Hr’g 3:3-6; 4:15-19; 7:7-8:4, ECF No. 78.) During the January

     12, 2017 detention hearing, counsel for the government stated that they had discovery material

     prepared for Petitioner’s counsel and that a meeting was scheduled between Petitioner’s counsel

     and counsel for the government to review evidence; Petitioner’s counsel agreed with counsel for

     the government’s statement regarding the status of the case at that time. (Tr. of 1/12/2017

  Detention Hr’g 6:2-15; 6:18-23, ECF No. 78.)

        Between the January 12, 2017 detention hearing and the January 23, 2017 detention hearing,

  Petitioner remained released on bond. (Min. 1/13/2017. See also Tr. of 1/23/2017 Detention Hr’g

  10:1-3, ECF No. 75.) Petitioner’s second detention hearing, held January 23, 2017, was also



                                              Page 2 of 27
continued until January 25, 2017, as Petitioner indicated she wished to change her plea. (Min.

1/23/2017. See also Tr. of 1/23/2017 Detention Hr’g 2:2-5; 8:9-11; 9:8-12; 9:15-21, ECF No. 75.)

During the January 23, 2017 hearing, this Court was informed that the government, Petitioner, and

Petitioner’s counsel had been involved in active plea negotiations and consistent communication

regarding the case. (Tr. of 1/23/2017 Detention Hr’g 2:15-3:16; 5:17-24, ECF No. 75.)

   On January 25, 2017, Petitioner entered into a written plea agreement for both counts against

her and attended a change of plea hearing. (Plea Agreement, ECF. No. 23; Min. 1/26/2017. See

also Tr. of Change of Plea Hr’g 2:2-5, ECF No. 76.) During the change of plea hearing, Petitioner

was placed under oath and engaged in a plea colloquy with this Court. (Tr. of Change of Plea Hr’g

3:20-4:6, ECF No. 76.) At the beginning of the plea colloquy, this Court instructed Petitioner that

should she have any issues or questions to interrupt the proceedings. (Id. at 4:16-21.)

   During the plea colloquy Petitioner affirmed to this Court that she was not under the influence

of any substance that would affect her ability to understand the hearing, that she fully reviewed

the indictment against her with her attorney, that she understood the charges against her, that she

had plenty of time to discuss and review her possible defenses and all matters related to her case

with her attorney, and that she was satisfied with her attorney’s performance. (Id. at 4:25-5:22.)

   Once satisfied that Petitioner understood the charges she faced, this Court thoroughly reviewed

Petitioner’s plea agreement with her and she agreed that she had fully read and reviewed her

written plea agreement before signing it, that she fully discussed her written plea agreement with

her attorney before signing it, and that she fully understood the terms of her written plea agreement.

(Id. at 6:12-17:2.) This Court also reviewed with Petitioner the rights she was waiving by entering

a guilty plea, including her presumption of innocence, the right to subpoena witnesses, the right to

cross examine witnesses, the right not to testify, the right to counsel, and the government’s burden



                                            Page 3 of 27
of proof. (Id. at 6:1-6; 19:23-23:13.) This Court also reviewed with Petitioner the consequences of

her guilty plea including the possible length of sentence, fines, restitution, special assessments,

and supervised release. (Id. at 8:1-10:21; 11:10-16:17.)

    Petitioner admitted understanding that she could not withdraw her guilty plea should she be

dissatisfied with the sentence imposed by this Court and she affirmed that no one had made any

promises to her, threats against her, or attempted to persuade her to sign the written plea agreement.

(Id. at 7:14-21.)

    Petitioner’s written plea agreement, signed by Petitioner, includes a lengthy recitation of the

factual evidence the government compiled regarding Petitioner’s involvement in a sophisticated

fraud scheme and Petitioner’s acknowledgement that the factual evidence accurately set forth

Petitioner’s illegal conduct and the basis for her guilty plea. (Plea Agreement 10, 14-30, ECF No.

23.) When this Court sought to determine the factual basis for Petitioner’s guilty plea, Petitioner

stated, under oath, that she carefully and thoroughly reviewed the factual materials supporting the

government’s case against her, that she understood the factual material, and that she admitted to

engaging in the illegal activity as written in her plea agreement. (Tr. of Change of Plea Hr’g at

23:17-24:17.) When asked by this Court whether she had any questions relating to her plea,

Petitioner stated that she did not. (Id. at 23:14-15; 24:25-25:2.)

    After the lengthy and thorough exchange between Petitioner and this Court, in which Petitioner

consistently and coherently stated under oath that she did not have any questions or concerns and

that she understood her rights and wished to waive them, Petitioner entered her guilty plea, and

this Court accepted it with a finding that Petitioner was competent and entered an informed,

knowing, and voluntary plea. (Id. at 25:3-18.) On January 25, 2017, after Petitioner entered her




                                            Page 4 of 27
guilty plea, this Court allowed Petitioner to remain released on bond to the Western District of

Tennessee. (Min. 1/26/2017. See also Tr. of Change of Plea Hr’g 29:4-11, ECF No. 76.)

   On July 19, 2017, Petitioner attended her sentencing hearing. (Tr. Sentencing Hr’g 3:3-6, ECF

No. 77.) During the sentencing hearing, counsel for the government spoke at length regarding

Petitioner’s active engagement with plea negotiations and her ability to provide “useful and

specific” details to the government concerning the conspiracy in which she was involved. (Id. at

6:9-7:13.) Counsel for Petitioner agreed with the statements of government’s counsel regarding

Petitioner’s cooperation with plea negotiations and providing assistance to the government. (Id. at

9:4-14.)

   Because Petitioner accepted responsibility for her illegal conduct and cooperated meaningfully

with the government to provide information concerning the conspiracy in which she was involved,

Petitioner’s written plea agreement contained sentencing guideline reduction computations. (Plea

Agreement 5-7, ECF. No. 23. See also Tr. Sentencing Hr’g 9:18-24, ECF No. 77 (where the Court

accepted the request to provide Petitioner with a four-level downward sentencing departure for

substantial assistance to the government).)

   During the sentencing hearing, Petitioner’s counsel also noted for the record that Petitioner

suffers from mental health issues, but that her mental health is managed with medication and

counseling. (Tr. Sentencing Hr’g 11:6-12:4, ECF No. 77.) Counsel for Petitioner also indicated

that Petitioner complained of experiencing auditory and visual hallucinations in April 2017, a few

months before her sentencing hearing. (Id. at 11:15-25. See also Sentencing Mem. Ex. G, ECF No.

57-7 (“On March 30, 2017 Ms. Briggs reported feeling very depressed and having been

experiencing visual and auditory hallucinations as well as paranoid thoughts in the last 4 weeks.




                                              Page 5 of 27
   She was having suicidal thoughts at times. . . . She called the Kaiser Behavioral Health Care

   Member Help Line on April 1, 2017 expressing intense suicidal ideation.”) (emphasis added).)

      Prior to this Court deciding her sentence, Petitioner made a statement on her own behalf where

  she apologized for her behavior, stated that she was prepared to accept her punishment, and

  indicated that she wanted to work toward being a better person. (Tr. Sentencing Hr’g 13:13-21,

  ECF No. 77.)

      Ultimately, on July 19, 2017, this Court sentenced Petitioner to the custody of the United States

   Bureau of Prisons for 37 months as to Count 1 against her and 24 months as to Count 3 against her

   to run consecutive, for a total of 64 months. (J. 1-2, ECF No. 62. See also Tr. Sentencing Hr’g

   21:2-13, ECF No. 77.)

      On September 6, 2017, Petitioner filed her Motion Under 28 U.S.C. § 2255 to Vacate, Set

   Aside, or Correct Sentence, followed by the subsequent motion practice as outlined supra.

II.   STANDARD OF REVIEW

      Pursuant to 28 U.S.C. § 2255, a prisoner “may move the court which imposed the sentence

  [against her] to vacate, set aside, or correct the sentence.” 28 U.S.C.S. § 2255(a) (LexisNexis

  2018). In order for the prisoner to obtain relief under 28 U.S.C. § 2255, she “must allege as a basis

  for relief: (1) an error of constitutional magnitude; (2) a sentence imposed outside the statutory

  limits; or (3) an error of fact or law that was so fundamental as to render the entire proceeding

  invalid.” Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003) (quoting Weinberger v.

  United States, 268 F.3d 346, 351 (6th Cir. 2001) (internal quotation marks omitted)).

      In the instant matter, Petitioner provided four grounds for relief pursuant to 28 U.S.C. § 2255

  in her Motion to Vacate: (1) “erroneous advice to take a plea without investigating discovery

  materials”; (2) “extraordinary efforts by counsel at plea hearing to elict [sic] an admission of



                                              Page 6 of 27
guilty”; (3) “failure to investigate my competency before doing a plea”; and (4) “failure to

understand the consequences of withdrawing a plea.” (Pet’r’s Mot. to Vacate 4-5, ECF No. 70.)

Each ground for relief, as stated by Petitioner, along with the supporting facts Petitioner provided

in her Motion to Vacate, indicate that Petitioner is alleging an error of constitutional magnitude in

the form of ineffective assistance of counsel as her basis for relief pursuant to 28 U.S.C. § 2255.

(Id.)

III.    LEGAL ANALYSIS

    A. Ineffective Assistance of Counsel

    In order for Petitioner to demonstrate that her counsel’s assistance was so defective that justice

requires her sentence to be vacated, set aside, or corrected, she must prove two components. First,

Petitioner “must show that counsel’s performance was deficient,” which “requires showing that

counsel made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed . . . by

the Sixth Amendment.” Strickland v. Washington, 466 U.S. 668, 687 (1984). Second, Petitioner

“must show that the deficient performance prejudiced” her. Id. Both components must be proved,

otherwise it cannot be stated that there was a “breakdown in the adversary process that renders the

result unreliable.” Id.

    For the first component, “the proper standard for attorney performance is that of reasonably

effective assistance.” Id. Therefore, to be deemed deficient, counsel’s representation of Petitioner

must have fallen below an “objective standard of reasonableness.” Id. at 688. In other words, “[t]he

proper measure of attorney performance remains simply reasonableness under prevailing

professional norms.” Id.

    When analyzing counsel’s performance under this objective reasonableness standard, the

“inquiry must be whether counsel’s assistance was reasonable considering all the circumstances.”



                                            Page 7 of 27
Id. Which means that counsel’s conduct must have been reasonable given “the facts of the

particular case, viewed as of the time of counsel’s conduct.” Id. at 690.

    Furthermore, “[j]udicial scrutiny of counsel’s performance must be highly deferential” and

every effort must be made “to eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel’s challenged conduct, and to evaluate the conduct from counsel’s

perspective at the time.” Id. at 689. Because of the difficulties associated with this hindsight

analysis, “a court must indulge a strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance” and “counsel is strongly presumed to have rendered

adequate assistance and made all significant decisions in the exercise of reasonable professional

judgment.” Id. at 689-90.

    For the second component, Petitioner must demonstrate that counsel’s deficient performance

prejudiced her. This means that “[a]n error by counsel, even if professionally unreasonable, does

not warrant setting aside the judgment of a criminal proceeding if the error had no effect on the

judgment.” Id. at 691. Therefore, Petitioner must do more than simply show that her counsel’s

“errors had some conceivable effect on the outcome of the proceeding” because then “[v]irtually

every act or omission of counsel would meet that test . . . and not every error that conceivably

could have influenced the outcome undermines the reliability of the result of the proceeding.” Id.

at 693. Petitioner is required, therefore, to “show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different,” where

“[a] reasonable probability is a probability sufficient to undermine confidence in the outcome.” Id.

at 694.

    To be clear, in the instant matter Petitioner is requesting that her sentence be vacated, set aside,

or corrected because she believes her counsel was ineffective with respect to plea negotiations and



                                             Page 8 of 27
with issues surrounding Petitioner’s guilty plea. (Pet’r’s Mot. to Vacate 4-5, ECF No. 70.) “The

constitutional right to counsel ‘extends to the plea-bargaining process.’” Ugochukwu v. United

States, No. 17-3073, 2018 U.S. App. LEXIS 10756, at *3 (6th Cir. Apr. 26, 2018) (quoting Lafler

v. Cooper, 566 U.S. 156, 162 (2012)). Therefore, Petitioner must demonstrate that her counsel’s

performance during the plea-bargaining process, while she entered her guilty plea, and during the

remainder of counsel’s representation of Petitioner was objectively, professionally unreasonable

given the facts and circumstances of Petitioner’s case and that there is a reasonable probability

that but for her counsel’s objectively, professionally unreasonable performance, she would not

have entered a guilty plea. See id. (quoting Lafler v. Cooper, 566 U.S. 156, 163 (2012), which

states that Petitioner “’must show [that] the outcome of the plea process would have been different

with competent advice’”).

       1. Ground One – Failure to Investigate Discovery Materials and Providing Erroneous
          Advice

   In her Motion to Vacate, Petitioner states that her first ground for relief is that her counsel was

constitutionally ineffective because he provided her “erroneous advice, to take a plea without

investigating discovery materials.” (Pet’r’s Mot. to Vacate 4, ECF No. 70.) In support of this

ground, Petitioner states that her counsel pressured her to “take a plea” on the same day that her

counsel received discovery. (Id.) Breaking this down, it is reasonable to infer that Petitioner is

alleging, in her first ground for relief, that her counsel was ineffective because he: (1) failed to

investigate discovery material; and (2) pressured her to plead guilty.

           a. Failure to investigate discovery material

   With respect to Petitioner’s allegation that her counsel was ineffective for failing to investigate

discovery materials, “counsel has a duty to make reasonable investigations or to make a reasonable

decision that makes particular investigations unnecessary” and “a particular decision not to

                                           Page 9 of 27
investigate must be directly assessed for reasonableness in all the circumstances, applying a heavy

measure of deference to counsel’s judgments.” Strickland v. Washington, 466 U.S. 668, 691

(1984).

   A decision to limit investigations may be considered objectively, professionally reasonable

when the decision is supported by strategic considerations. See Rompilla v. Beard, 545 U.S. 374,

383 (2005) (“the duty to investigate does not force defense lawyers to scour the globe on the off

chance something will turn up; reasonably diligent counsel may draw a line when they have good

reason to think further investigation would be a waste.”); Wiggins v. Smith, 539 U.S. 510, 525

(2003) (explaining that counsel’s decision to limit investigations may be reasonable if counsel has

evidence that further investigation would be fruitless); Strickland v. Washington, 466 U.S. 668,

699 (1984) (supporting the proposition that counsel’s decision to limit investigations does not

constitute deficient performance when “counsel could reasonable surmise” that additional

investigation “would be of little help”).

   In the instant matter, Petitioner asserts only conclusory statements devoid of evidentiary

support with respect to her allegation that her counsel failed to investigate discovery material.

Quite simply, Petitioner’s only statements in support of this ground for relief are found in her first

supplemental memorandum, where she states that her counsel “failed to review or investigate the

governments [sic] discovery materials . . . .” (Pet’r’s Suppl. Mem. 2, ECF No. 88. See also Pet’r’s

Suppl. Mem. 3, ECF No. 88, stating that her “attorney failed to make any investigation whatsoever

into the purported discovery produced by the government . . . .”.)

   In contradiction to this conclusory assertion, Petitioner’s counsel testified with specificity

through an affidavit that he received discovery material from the government, met with Petitioner

to discuss the discovery he received, attending a meeting between Petitioner and the government



                                            Page 10 of 27
to review the discovery, reviewed the discovery materials again on his own, spoke at length with

Petitioner regarding the discovery materials, answered all of Petitioner’s questions regarding the

discovery materials and her legal options, and followed Petitioner’s request to move forward with

plea negotiations and negotiating Petitioner’s plea agreement. (Thomarios Aff. ¶¶ 7-12, ECF No.

91-1.)

   In response to this testimony, Petitioner admitted that her attorney reviewed the discovery

materials, but then attempted to argue that the review was not sufficient by stating: “Surely; [sic]

the weekend [my attorney] spent reviewing discovery, not even a business day, interspersed with

a phone call and meeting, constituted inadequate investigation of the discovery.” (Pet’r’s Reply 8,

ECF No. 93.)

   Even without Petitioner’s contradictory statements, the record on this matter is clear. Mere

days after Petitioner’s arraignment, a meeting to provide and review discovery material was

scheduled between counsel for the government and Petitioner’s counsel. Shortly thereafter,

Petitioner and her counsel engaged in conversations, discovery review, and plea negotiations with

counsel for the government. During the plea colloquy in which Petitioner and this Court engaged,

Petitioner admitted, under oath, that she reviewed all the various matters related to her case with

her attorney, that she had plenty of time to do so, and that she was satisfied with the representation

of her counsel. Despite this Court instructing Petitioner to interrupt the proceedings should she

have any questions or need to raise any issues, Petitioner never raised any concerns regarding her

counsel’s alleged failure to review discovery materials.

   Consequently, the record is devoid of evidence that Petitioner’s counsel failed in his duty to

make reasonable investigations or that Petitioner’s counsel unreasonably decided to limit

investigations into the discovery material counsel for the government provided him. Therefore,



                                           Page 11 of 27
given the circumstances of Petitioner’s case and taking into consideration the entirety of the record

before it, this Court finds that Petitioner cannot prove that her counsel’s performance, with respect

to investigating discovery materials was objectively, professionally unreasonable. Accordingly,

there is no reason to analyze whether, but for Petitioner’s counsel’s deficient performance,

Petitioner still would have entered a guilty plea.

   Petitioner has not demonstrated that her counsel was ineffective by failing to investigate

discovery materials.

           b. Pressure to plead guilty

   A guilty plea is valid so long as it is entered voluntarily and intelligently. Bousley v. United

States, 523 U.S. 614, 618 (1998) (citing Brady v. United States, 397 U.S. 742, 748 (1970)). In

order to ensure that a guilty plea is entered voluntarily and intelligently, a district court must, in

accordance with Rule 11 of the Federal Rules of Criminal Procedure, verify that the pleading party

“understands his or her applicable constitutional rights, the nature of the crime charged, the

consequences of the guilty plea, and the factual basis for concluding that the defendant committed

the crime charged.” United States v. Dixon, 479 F.3d 431, 434 (6th Cir. 2007) (quoting United

States v. Webb, 403 F.3d 373, 378-79 (6th Cir. 2005) (internal quotation marks omitted)). When

engaging in this plea colloquy with the court, as required by Rule 11 of the Federal Rules of

Criminal Procedure, a defendant is bound by the statements she made in response to the court’s

inquiry, so long as the court “scrupulously followed the required procedure.” Baker v. United

States, 781 F.2d 85, 90 (6th Cir. 1986) (relying upon Moore v. Estelle, 526 F.2d 690, 696-97 (5th

Cir. 1976); Jackson v. United States, 512 F.2d 772, 773 (5th Cir. 1975)).

   To support her claim that her counsel was ineffective because he improperly pressured her to

plead guilty, Petitioner again supplies only conclusory allegations unsupported by evidence. Once



                                           Page 12 of 27
again, Petitioner’s only statement in support of this ground for relief is found in her first

supplemental memorandum, where she asserts that her counsel “pressured her to sign the first plea

deal offered by the government [] with no negotiation whatsoever . . .” (Pet’r’s Suppl. Mem. 2,

ECF No. 88.) Petitioner spends some time in her Reply reiterating that her counsel threatened,

coerced, and pressured her to plea guilty, but again, she only provides conclusory statements, and

she fails to provide any evidence in support of her statements. (Pet’r’s Reply 8-10, ECF No. 93.)

   Once again, despite Petitioner’s allegations, the record on this matter is clear – Petitioner

entered a voluntary and intelligent guilty plea that was uncoerced. This Court entered into a lengthy

and detailed plea colloquy with Petitioner to ensure that her plea was voluntary and intelligent.

Petitioner testified, under oath, that she understood the nature of the charges against her, that she

fully understood the written plea agreement she entered into, that she understood the constitutional

rights she wished to waive by entering a guilty plea, that she understood the consequences of

entering a guilty plea, and that she did not dispute the extensive and detailed factual basis, provided

by the government, supporting her guilty plea. Furthermore, Petitioner testified, under oath, that

no one threatened her, forced her, or coerced her into entering her guilty plea.

   Because this Court scrupulously followed the requirements of Rule 11 of the Federal Rules of

Criminal Procedure, Petitioner is bound by the statements that she made in response to the Court’s

inquiry. And, notably, despite this Court instructing Petitioner to interrupt the proceedings should

she have any questions or need to raise any issues, Petitioner never mentioned to this Court that

anyone, including her counsel, pressured her into entering her guilty plea.

   Accordingly, Petitioner’s guilty plea is deemed valid as there is no evidence that Petitioner’s

counsel, or anyone else for that matter, pressured Petitioner to plead guilty. The record is simply

devoid of any evidence that Petitioner’s guilty plea was not entered voluntarily and intelligently.



                                            Page 13 of 27
Given the circumstances of Petitioner’s case and taking into consideration the entirety of the record

before it, this Court finds that Petitioner cannot prove that her counsel’s performance, with respect

to Petitioner entering her guilty plea of her own free will, was objectively, professionally

unreasonable. Consequently, there is no reason to analyze whether, but for Petitioner’s counsel’s

deficient performance, Petitioner still would have entered a guilty plea.

   Given this discussion, this Court finds that Petitioner has failed to demonstrate that her

counsel’s performance fell below the objectively reasonable standard with respect to her first

ground for relief. There is no evidence that Petitioner’s counsel failed to review discovery material

or that Petitioner’s counsel pressured her into entering a guilty plea.

           c. Petitioner’s assertions of innocence

   Despite voluntarily entering her guilty plea, and never previously asserting her innocence to

this Court, Petitioner now, in her post-sentence motions, attempts to argue that she is innocent of

all charges against her and that she maintained her innocence throughout all proceedings against

her. (See Pet’r’s Suppl. Mem. 2, ECF No. 88; Pet’r’s Reply 9-11, ECF No. 93.) Seemingly,

Petitioner is now asserting her innocence in an attempt to demonstrate that either there is a

reasonable probability that but for her counsel’s objectively, professionally unreasonable

performance, she would not have pled guilty – the second prong of the ineffective assistance of

counsel test – or that her guilty plea was not voluntary.

   Despite Petitioner’s recent, post-sentencing assertions that she is innocent, Petitioner’s sworn

statements to the Court “carry a strong presumption of truthfulness.” United States v. Rennick, 219

F. App’x 486, 489 (6th Cir. 2007) (citing Blackledge v. Allison, 431 U.S. 63, 74 (1977)).

Furthermore, Petitioner’s guilty plea “serves as an admission that [s]he is not innocent of the

crimes charged.” Luster v. United States, 168 F.3d 913, 916 (6th Cir. 1999) (citing United States



                                           Page 14 of 27
v. Skinner, 25 F.3d 1314, 1316 (6th Cir. 1994)). See also United States v. Ford, 15 F. App’x 303,

309 (6th Cir. 2001) (stating “a declaration of guilt carries with it a presumption of truthfulness that

binds a defendant”) (citing Baker v. United States, 781 F.2d 85, 90 (6th Cir. 1985)).

   Therefore, Petitioner’s mere assertion of innocence, without the support of a substantial record,

is insufficient to overturn a valid guilty plea. See Everard v. United States, 102 F.3d 763, 766 (6th

Cir. 1996) (quoting United States v. Ludwig, 972 F.2d 948, 951 (8th Cir. 1992)). Because,

Petitioner’s “statements at a plea hearing should be regarded as conclusive [as to the truth and

accuracy] in the absence of a believable, valid reason justifying a departure from the apparent truth

of those statements.” United States v. Owens, 215 F. App’x 498, 502 (6th Cir. 2007) (quoting

United States v. Cinnamon, 112 F. App’x 415, 419 (6th Cir. 2004) (alteration in original) (internal

quotation marks omitted)). In fact, Petitioner’s “post plea claims of innocence mock [her]

courtroom declarations of guilt under oath.” United States v. Goodloe, 393 F. App’x 250, 255 (6th

Cir. 2010) (quoting United States v. Mise, 27 F. App’x 408, 414 (6th Cir. 2001) (internal quotation

marks omitted)).

   Despite having opportunities to speak candidly to this Court at both her change of plea hearing

and her sentencing hearing, Petitioner never asserted her innocence with respect to the charges

against her. In fact, not only did Petitioner voluntarily plead guilty to the charges against her, but

according to both counsel for the government and Petitioner’s counsel, Petitioner voluntarily

provided the government with useful and specific information regarding the conspiracy in which

Petitioner was involved. In addition, immediately prior to this Court sentencing Petitioner,

Petitioner apologized for her behavior, accepted responsibility for her actions, and stated that she

stood willing to accept her punishment.




                                            Page 15 of 27
    Therefore, regardless of Petitioner’s motivation to suddenly assert her innocence, and although

this issue likely need not be addressed at all since Petitioner has failed to prove that her counsel’s

performance was objectively, professionally unreasonable, this Court finds Petitioner’s recent

assertions of innocence do not change the above analysis that Petitioner’s counsel performed

effectively, and that Petitioner’s guilty plea was entered voluntarily and intelligently.

    Accordingly, Petitioner’s first ground for relief lacks merit and is denied.

        2. Ground Two – Extraordinary Efforts by Counsel to Elicit an Admission of Guilt

    For her second ground for relief, Petitioner states that her counsel was ineffective because he

engaged in “[e]xtraordinary efforts” at her plea hearing to elicit a guilty plea. (Pet’r’s Mot. to

Vacate 4, ECF No. 70.) In support of this ground, Petitioner states that her counsel failed to defend

her against the charges against her and failed to counter the government’s proposed plea offer.

(Id.)

    First, and foremost, Petitioner’s claims that her counsel was ineffective because he coerced her

guilty plea are unfounded. As fully discussed supra, Petitioner’s guilty plea was made voluntarily

and intelligently, rendering it a valid guilty plea. Therefore, once again, there is no evidence in the

record before this Court that Petitioner’s counsel pressured Petitioner to plead guilty. Petitioner

cannot prove that her counsel’s performance, with respect to Petitioner entering her guilty plea of

her own free will, was objectively, professionally unreasonable.

    As part of her second ground for relief, Petitioner makes general allegations that her counsel

was ineffective because he failed to defend her and failed to negotiate the plea agreement proposed

by the government. (See also Pet’r’s Suppl. Mem. 2, ECF No. 88; Pet’r’s Reply 9-10, ECF No.

93.) As stated previously, “[t]he constitutional right to counsel ‘extends to the plea-bargaining

process.’” Ugochukwu v. United States, No. 17-3073, 2018 U.S. App. LEXIS 10756, at *3 (6th



                                            Page 16 of 27
Cir. Apr. 26, 2018) (quoting Lafler v. Cooper, 566 U.S. 156, 162 (2012)). Therefore, pursuant to

Strickland v. Washington, 466 U.S. 668 (1984), as fully set forth supra, in order for Petitioner to

demonstrate that her counsel’s performance was ineffective with respect to defending her and

during negotiations throughout the plea-bargaining process, Petitioner must demonstrate that her

counsel’s performance was objectively, professionally unreasonable and that there is a reasonable

probability that but for her counsel’s objectively, professionally unreasonable performance, she

would not have entered a guilty plea.

   Petitioner’s unsupported, general accusations once again fall short of demonstrating that her

counsel’s performance was objectively, professionally unreasonable. The record is clear that

Petitioner, her counsel, and counsel for the government engaged in active plea negotiations and

consistent communication regarding Petitioner’s case. In addition, after entering into her written

plea agreement, Petitioner affirmed to this Court, under oath, that she fully discussed the written

plea agreement with her counsel and that she was satisfied with his performance. Furthermore,

Petitioner’s written plea agreement, as negotiated by her counsel, contained maximum sentencing

guideline reduction computations because Petitioner substantially assisted the government with

respect to the conspiracy in which she was involved. Finally, despite having the opportunity to

raise any issues to this Court, Petitioner never mentioned any concern regarding her counsel’s

performance during plea negotiations.

    Once again, this Court finds that Petitioner has failed to demonstrate that her counsel’s

performance during the plea-bargaining process and while she entered her guilty plea fell below

the objectively reasonable standard. There is simply no evidence contained in the record before

this Court that Petitioner’s counsel engaged in “[e]xtraordinary efforts” to elicit a guilty plea from

Petitioner, that Petitioner counsel failed to defend her in any way, or that Petitioner’s counsel failed



                                            Page 17 of 27
to negotiate Petitioner’s plea agreement. Therefore, it is unnecessary for this Court to engage in

further analysis to determine whether there is a reasonable probability that but for her counsel’s

objectively, professionally unreasonable performance, she would not have entered a guilty plea.

   Consequently, Petitioner’s second ground for relief lacks merit and is denied.

       3. Ground Three – Failure to Investigate Petitioner’s Competency

   For her third ground for relief, Petitioner states that her counsel was ineffective because he

failed to investigate Petitioner’s competency before she entered into a plea agreement. (Pet’r’s

Mot. to Vacate 4, ECF No. 70.) In support of this ground, Petitioner states that since January 2016

she was “seeing a mental health doctor for severe depression, stress and panic attacks.” (Id.)

   The standard of competency to plead guilty is the same as the standard of competency to stand

trial. Godinez v. Moran, 509 U.S. 389, 398 (1993) (rejecting the notion that competency to plead

guilty is measured by a higher standard than competency to stand trial). The standard, therefore,

is whether Petitioner had “sufficient present ability to consult with [her] lawyer with a reasonable

degree of rational understanding and has a rational as well as factual understanding of the

proceedings against [her].” Id. at 396 (quoting Dusky v. United States, 362 U.S. 402, 402 (1960)

(per curiam) (internal quotation marks omitted)). This standard “seeks to ensure that [Petitioner]

has the capacity to understand the proceedings and to assist counsel.” Id. at 402.

   Given this framework, the bar for incompetency is particularly high. United States v. Pitts, No.

16-2787, 2017 U.S. App. LEXIS 12019, at *9 (6th Cir. 2017) (quoting United States v. Miller, 531

F.3d 340, 350 (6th Cir. 2008)). However, “mental disease or deficiency alone does not establish

that a criminal defendant is incompetent.” Doyle v. United States, No. 91-3839, 1992 U.S. App.

LEXIS 1684, at *3 (6th Cir. 1992).




                                          Page 18 of 27
   With respect to a court’s duty regarding competency, a “district court has not only the

prerogative, but the duty, to inquire into a defendant’s competency whenever there is ‘reasonable

cause to believe’ that the defendant is incompetent to stand trial.” United States v. White. 887 F.2d

705, 709 (6th Cir. 1989). See also Godinez v. Moran, 509 U.S. 389, 401 n.13 (1993) (agreeing that

“a competency determination is necessary only when a court has reason to doubt the defendant’s

competence”).

   In a post-conviction setting, such as in the instant matter, Petitioner “has the burden of proving

that [she] was not mentally competent to enter [her] plea.” Long v. United States, No. 97-3609,

1998 U.S. App. LEXIS 31359, at *8 (6th Cir. 1998) (citing Conner v. Wingo, 429 F.2d 630, 639

(6th Cir. 1970)). Petitioner “must produce facts that positively, unequivocally, and clearly generate

a real, substantial, and legitimate doubt as to [her] actual competency during the guilty plea

hearing.” Id. at *8-9 (citing Carter v. Johnson, 131 F.3d 452, 460 (5th Cir. 1997)).

   Petitioner spends a considerable amount of time in her supplemental memoranda discussing

her mental health and her assertions that she was incompetent either when she pled guilty, at the

time she was sentenced, or both despite the fact that her original Motion to Vacate only alleges

that her counsel was ineffective for failing to investigate her competency before she entered into

her plea agreement. (See Pet’r’s Suppl. Mem., ECF No. 88; Pet’r’s Third Suppl. Mem., ECF No.

92; Pet’r’s Reply, ECF No. 93.)

   Petitioner asserts that at the time she pled guilty she was suffering from “significant

psychological issues” and had been treated by a mental health professional for more than a year

before signing her written plea agreement rendering her incompetent to sign her written plea

agreement or participate meaningfully in her plea hearing. (Pet’r’s Suppl. Mem. 2-3, ECF No. 88.

See also Pet’r’s Third Suppl. Mem. 2, ECF No. 92 (outlining the mental health conditions for



                                           Page 19 of 27
which Petitioner had been diagnosed and the medication she had been prescribed for

approximately one year prior to Petitioner’s guilty plea).) Subsequent to her first supplemental

memorandum, Petitioner asserts that she suffered from auditory and visual hallucinations coupled

with suicidal ideation and therefore was incompetent during her sentencing. (Pet’r’s Third Suppl.

Mem. 3-4, ECF No. 92.)

   What is problematic, however, is throughout Petitioner’s arguments regarding her competency,

her facts and arguments shift and are only consistent in their inconsistency. (See, e.g., id. at 5

(stating that Petitioner’s past mental health issues coupled with hallucinations and suicidal

ideations made her incompetent to “accept the guilty plea negotiated by counsel” despite alleging

only a page earlier that the hallucinations affected her only during sentencing); id. at 6 (speculating

that Petitioner’s “on-going mental health status” rendered Petitioner “likely incompetent” during

sentencing). See also Pet’r’s Reply 2-7, ECF No. 93 (repeating word-for-word Pet’r’s Third Suppl.

Mem. 2-6, ECF No. 92).)

   Of particular note, however, are the facts contained in the record before this Court. First, at the

time of Petitioner’s arrest, Petitioner had not seen her psychiatrist since June 27, 2016, an elapse

in treatment of almost six entire months. (Sentencing Mem. Ex. F, ECF No. 57-6 (confirming,

from Petitioner’s psychiatrist, the psychiatric conditions Petitioner was diagnosed with and the

medication she was prescribed as of her last clinic visit prior to her guilty plea, which took place

on June 27, 2016).) In addition, Petitioner did complain of experiencing auditory and visual

hallucinations in early 2017, but notably only after Petitioner had entered her guilty plea. (Tr.

Sentencing Hr’g 11:15-17, ECF No. 77. See also Sentencing Mem. Ex. G, ECF No. 57-7 See also

Sentencing Mem. Ex. G, ECF No. 57-7 (“On March 30, 2017 Ms. Briggs reported feeling very

depressed and having been experiencing visual and auditory hallucinations as well as paranoid



                                            Page 20 of 27
thoughts in the last 4 weeks. She was having suicidal thoughts at times. . . . She called the Kaiser

Behavioral Health Care Member Help Line on April 1, 2017 expressing intense suicidal ideation.”)

(emphasis added).)

   With respect to Petitioner’s counsel’s performance, he submitted a number of records to this

Court from Petitioner’s mental health care providers, none of which flagged Petitioner as

incompetent. (See Sentencing Mem. Ex. F, ECF No. 57-6; Sentencing Mem. Ex. G, ECF No. 57-

7; Sentencing Mem. Ex. H, ECF No. 57-8; Sentencing Mem. Ex. I, ECF No. 57-9.) Finally,

Petitioner’s counsel testified, through an affidavit, that he was aware of Petitioner’s mental health

conditions but when Petitioner was asked directly “if her mental state was interfering with her

ability to understand the proceedings or [counsel’s] conversations with her, [Petitioner] said that

she was fully aware of what was going on and the process that she was undergoing.” (Thomarios

Aff. ¶ 4, ECF No. 91-1.)

   Petitioner neither points to anything in the record, nor provides any additional evidence in her

written submissions to this Court that rises to the level of “facts that positively, unequivocally, and

clearly generate a real, substantial, and legitimate doubt as to [her] actual competency.” Long v.

United States, No. 97-3609, 1998 U.S. App. LEXIS 31359, at *8-9 (6th Cir. 1998). Furthermore,

Petitioner fails to direct this Court to any moment contained in the record where Petitioner was

unable to consult with her counsel “with a reasonable degree of rational understanding” or where

Petitioner lacked a “rational as well as factual understanding of the proceedings against” her.

Godinez v. Moran, 509 U.S. 389, 396 (1993).

   In fact, the record signifies the contrary of Petitioner’s assertions. Petitioner engaged in a series

of interactions with her counsel, counsel for the government, and this Court without difficulty.

Petitioner coherently provided the government with detailed and specific information regarding



                                            Page 21 of 27
the conspiracy in which she was involved. Petitioner made informed statements in response to this

Court’s inquiry in her change of plea hearing and she also provided a coherent personal statement

at her sentencing hearing. Petitioner never once expressed to this Court that she did not have a

rational or factual understanding of the charges against her, or that she could not meaningfully

engage with her counsel due to mental health concerns. Therefore, there was no rational reason for

this Court or Petitioner’s counsel to doubt Petitioner’s competency.

    Because this ground for relief is raised under an ineffective assistance of counsel veil,

Petitioner must demonstrate that her counsel’s performance, with respect to her competency was

objectively, professionally unreasonable. Given the entirety of the above discussion, and the

entirety of the record before this Court, Petitioner’s claim that her counsel was ineffective for not

investigating her competency is unfounded. Because Petitioner’s counsel’s performance was not

deficient, this Court will not address whether there is a reasonable probability that but for her

counsel’s objectively, professionally unreasonable performance, she would not have entered a

guilty plea.

    This Court finds that Petitioner’s third ground for relief lacks merit and is denied.

        4. Ground Four – Failure to Withdraw Petitioner’s Plea

    Petitioner’s final ground for relief states that her counsel was ineffective because there was a

“[f]ailure to understand the consequences of with drawing [sic] a plea.” (Pet’r’s Mot. to Vacate 5,

ECF No. 70.) In support of this ground, Petitioner states that after she entered her guilty plea she

asked her attorney to withdraw it “several times” and to transfer her case, but her attorney refused

to honor her requests. (Id.) She goes further and states that her counsel did not tell her that she

could not withdraw her plea or what the consequences would be if she did withdraw her plea. (Id.)




                                           Page 22 of 27
   Pursuant to Federal Rule of Criminal Procedure 11(d)(2)(B), a defendant may withdraw her

guilty plea after a court accepts the plea but before sentencing if the defendant “can show a fair

and just reason for requesting the withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). When determining

whether the reasons for requesting that a guilty plea be vacated are “fair and just,” a court may

consider “the amount of time that elapsed between the plea and the motion to vacate, the presence

(or absence) of a valid reason for this failure to present the grounds for withdrawal at an earlier

point in the proceedings, and whether the movant has asserted [her] legal innocence.” United States

v. Alexander, 948 F.2d 1002, 1004 (6th Cir. 1991) (citing United States v. Spencer, 836 F.2d 236,

238-39 (6th Cir. 1987)).

   The purpose of Fed. R. Crim. P. 11(d)(2)(B) is “to allow a hastily entered plea made with

unsure heart and confused mind to be undone, not to allow a defendant ‘to make a tactical decision

to enter a plea, wait several weeks, and then obtain a withdrawal if he believes that he made a bad

choice in pleading guilty.’” Id. (quoting United States v. Carr, 740 F.2d 339, 345 (5th Cir. 1984)).

   To be clear, the matter before this Court is whether Petitioner’s counsel was ineffective for

failing to withdraw her guilty plea. While Petitioner asserts that she asked her counsel several

times to withdraw her guilty plea, this issue was raised for the first time in Petitioner’s post-

sentence Motion to Vacate, which was filed a little over seven months after Petitioner entered her

valid guilty plea, and almost two months after Petitioner was sentenced. One hundred seventy-five

days elapsed between Petitioner entering her valid guilty plea and this Court sentencing Petitioner.

Not once during those one hundred seventy-five days did Petitioner provide this Court any

indication that she wished to withdraw her guilty plea. The record is patently devoid of any

communication from Petitioner requesting that her guilty plea be vacated.




                                          Page 23 of 27
   Furthermore, Petitioner addressed the Court during her sentencing hearing, and did not

mention that she had requested a withdraw of her guilty plea that went unanswered – in fact, she

stated that she stood remorseful and was prepared to accept her punishment. Despite this Court

warning Petitioner that she could not withdraw her guilty plea should she be displeased with her

sentence, that appears to be precisely what Petitioner is attempting to do.

   Given the clear record before this Court, Petitioner cannot demonstrate that her counsel’s

performance was objectively, professionally unreasonable with respect to requesting a withdrawal

of Petitioner’s validly entered guilty plea because there is no indication anywhere in the record

that she actually requested a withdrawal of her plea.

   But, even if this Court accepts as true Petitioner’s claim that she requested her attorney

withdraw her guilty plea and he failed to do so or that Petitioner’s counsel failed to educate her

regarding the consequences of withdrawing a plea, Petitioner must also demonstrate that there is a

reasonable probability that but for her counsel’s objectively, unreasonable performance the

outcome of the proceedings would have been different.

   Petitioner has not provided this Court “fair and just” reasons for requesting the withdrawal of

her guilty plea. As analyzed previously, Petitioner’s guilty plea was entered voluntarily and

intelligently to this Court. When provided the opportunities, Petitioner did not ask this Court any

or bring any issues to this Court’s attention. In between pleading guilty and this Court sentencing

Petitioner, she did not communicate a desire to withdraw her guilty plea to this Court. Prior to her

post-sentence motion practice, Petitioner did not maintain her innocence of the charges against

her. Finally, Petitioner has failed to provide a single valid reason for her failure to request the

withdrawal of her guilty plea until this protracted period after entering her guilty plea and this

Court sentencing her.



                                           Page 24 of 27
   Given the entirety of the record before this Court and taking into consideration the facts and

circumstances of this case, Petitioner cannot demonstrate that her counsel’s performance was

objectively, professionally unreasonable with respect to requesting a withdrawal of Petitioner’s

guilty plea. However, even if Petitioner’s allegations against her counsel are accepted as true,

Petitioner cannot demonstrate that there is a reasonable probability that, but for her counsel’s

objectively, professionally unreasonable performance, this Court would have allowed for the

withdrawal of Petitioner’s validly entered guilty plea.

   Accordingly, Petitioner’s fourth and final ground for relief lacks merit and is denied.

   B. Jail Credit

   Despite this Court denying Petitioner’s Motion for Jail Credit, Petitioner’s Second

Supplemental Memorandum in Support of her Motion to Vacate addresses this issue again. (Pet’r’s

Second Suppl. Mem., ECF No. 89.) In addition, in Petitioner’s Reply, she argues that because the

government did not address this issue in its Response in Opposition to Petitioner’s Motion to

Vacate, her request for jail credit should be granted. (Pet’r’s Reply 1-2, ECF No. 93.)

   As an initial matter, Petitioner’s request for sentencing credit within the context of a 28 U.S.C.

§ 2255 motion is inappropriate. This Court does not have authority, under 28 U.S.C. § 2255 to

provide sentencing credit to Petitioner, because this type of claim challenges the execution of a

sentence, rather than challenging the imposition of a sentence as allowed by 28 U.S.C. § 2255.

Dorsey v. United States, 1995 U.S. App. LEXIS 10374, at *5 (6th Cir. May 5, 1995). See also

United States v. Jalili, 925 F.2d 889, 893-94 (6th Cir. 1991). “The Bureau of Prisons (BOP), and

not the district court, is authorized to grant a defendant credit toward [her] sentence for time served

in official detention before [her] sentence begins to run.” Dorsey at *5 (citing United States v.

Wilson, 503 U.S. 329, 333-34 (1992)). See also United States v. Crozier, 259 F.3d 503, 520 (6th



                                            Page 25 of 27
Cir. 2001) (“Power to grant credit for time served lies solely with Attorney General and Bureau of

Prisons.”).

   Regardless, Petitioner’s claim for sentencing credit is frivolous. Pursuant to 18 U.S.C. §

3585(b), a defendant is “given credit toward the service of a term of imprisonment for any time

[she] has spent in official detention prior to the date the sentence commences.” 18 U.S.C.S. §

3585(b) (LexisNexis 2018). The term “official detention” only occurs when a defendant is

“committed to the custody of the Attorney General; a defendant admitted to bail on restrictive

conditions . . . is ‘released.’” Reno v. Koray, 515 U.S. 50, 57 (1995). Despite the fact that those

released individuals may be subject to restrictive conditions, the important distinction between

detained individuals and released individuals is that detained individuals are always under the

control of the Bureau of Prisons. Id. at 62-63.

   In the instant matter, Petitioner was released on bond subject to restrictive conditions between

December 23, 2016 and her sentencing. Therefore, Petitioner was released, not officially detained,

and her Motion for Jail Credit is meritless and once again denied. See, e.g., Stewart v. Merlak,

2017 U.S. Dist. LEXIS 90976, at *4 (N.D. Ohio June 12, 2017) (restrictive house arrest is not

“official detention”); Chapman v. Warden, Fed. Corr. Inst. Elkton, 2015 U.S. Dist. LEXIS 84885,

at *3 (N.D. Ohio June 30, 2015) (bond conditions of home confinement with electronic monitoring

does not entitle a defendant to sentence credit); Brown v. Farley, 2012 U.S. Dist. LEXIS 129719,

at *7-11 (N.D. Ohio Sept. 12, 2012) (residing at a halfway house or community treatment center

as conditions of release is not official detention); Sherman v. United States, 2008 U.S. Dist. LEXIS

117174, at *12 (N.D. Ohio July 16, 2008) (pre-trial bond release is not official detention).

   C. Petitioner’s Urgent Motion




                                           Page 26 of 27
      On July 26, 2018, Petitioner filed an “Urgent Motion” requesting that she be able to supplement

   her original Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence due to

   newly discovered evidence. (Pet’r’s Urgent Mot. for Leave to Suppl., ECF No. 95.) However, this

   urgent motion does not provide any newly discovered evidence. Rather, it rehashes Petitioner’s

   arguments regarding competency. (Id.)

      Therefore, because the issue of competency was fully analyzed and disposed supra, this urgent

   motion is meritless and is denied.

IV.   CONCLUSION

      For the foregoing reasons, Petitioner Dianna Briggs’ Motion Under 28 U.S.C. § 2255 to

  Vacate, Set Aside, or Correct Sentence is hereby DENIED. In addition, Petitioner’s Urgent Motion

  for Leave to Supplement her original Motion to Vacate is hereby DENIED. This Order renders

  Petitioner’s Motion for Ruling MOOT.

      Furthermore, this Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

  decision could not be taken in good faith and there is no basis upon which to issue a certificate of

  appealability pursuant to 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

      IT IS SO ORDERED.

      DATE: March 18, 2019                             /s/ John R. Adams
                                                       Judge John R. Adams
                                                       UNITED STATES DISTRICT COURT




                                            Page 27 of 27
